DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/888,175 has claims 1-10 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Oath/Declaration
Applicant is notified that the above-identified application contains the deficiencies noted below. No period for reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f). The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.

A properly executed inventor's oath or declaration has not been received for the following inventor(s):

Xiangkai SUN

Zhilong ZHANG

Kun YANG

Jiansheng TANG
Information Disclosure Statement

As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated September 30, 2020 and February 16, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Foreign publication: CN 104618943 A; published on May 13, 2015; hereinafter Yan; translation in office appendix) in view of Lu et al. (Foreign publication: WO 2012079417 A1; published on June 21, 2012; hereinafter Lu; translation in office appendix).
Regarding claims 1 and 6, Yan discloses a base station, comprising: a processor; (See ¶0139, one processor) and  a non-transitory memory storing processor executable instructions that when executed (See ¶0140, read-only memory and random access memory and provides instructions and data to the processor 703) obtaining a connection status of an operation and management channel between a base station and an operation support system (OSS) server, (See ¶0061, detecting the OMCH failure between network management entity and the base station of the first operation maintenance channel, the base station sends the dynamic host configuration protocol DHCP request message to the network management entity)  wherein the operation and management channel is configured to implement a communication connection between the base station and the OSS server; (See ¶0061, detecting the OMCH failure between network management entity and the base station of the first operation maintenance channel, the base station sends the dynamic host configuration protocol DHCP request message to the network management entity)
However, Yan discloses obtaining a stored historical channel establishment parameter from the memory when it is determined there is a connection exception on the operation and management channel, wherein the historical channel establishment parameter is a channel establishment parameter used by the base station in the past to establish the operation and management channel with the OSS server ;establishing the connection of the operation and management channel between the base station and the OSS server based on the historical channel establishment parameter.
Lu discloses obtaining a stored historical channel establishment parameter from the memory when it is determined there is a connection exception on the operation and management channel, (page 2, Step 102: After the service client and the service server detect that the service link is interrupted, save the current temporary information. For the client, the temporary information may include current protocol status information, a current operation folder, or interface information, etc.; interpreted the temporary information (corresponds to channel establishment parameter)) wherein the historical channel establishment parameter is a channel establishment parameter used by the base station in the (page 4, after a temporary interruption of a certain client, will save the temporary information related to the client in the timer time (such as the current protocol status of the client and the currently operating folder, etc.), after the underlying link is restored. After the service server receives the re-login request of the same client, it can identify that the subsequent login request is a "recovery" request, and then the previously saved temporary information about the client is matched with the newly established link , thus ensuring the user experience of the user's business continuity) establishing the connection of the operation and management channel between the base station and the OSS server based on the historical channel establishment parameter. (Page 4, after a temporary interruption of a certain client, will save the temporary information related to the client in the timer time (such as the current protocol status of the client and the currently operating folder, etc.), after the underlying link is restored. After the service server receives the re-login request of the same client, it can identify that the subsequent login request is a "recovery" request, and then the previously saved temporary information about the client is matched with the newly established link , thus ensuring the user experience of the user's business continuity)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station detects a fault in the channel between the base station and server to include the device has saved parameter which is utilize to establish a new link. The motivation to combine is thus ensuring the continuity of service between the end points. 
However, Lu discloses the client device doing the functions not a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan in view of Lu to include the obvious concept for a client device to be substituted with a base station to have same functions. A person of ordinary skill in the art would have recognized that recovery from a channel failure would work the same manner and lead to same results, whether this is performed by a base station or by another device in the network.

	Lu discloses the obtaining a historical channel establishment parameter stored in the client device when it is determined there is a connection exception on the operation and management channel comprises: obtaining the historical channel establishment parameter stored in the client device (Page 2, The information cache module of the service client or the service server is configured to: save the current temporary information) when it is detected that the operation and management channel already established between the client device and the OSS server is interrupted. (Page 4, after a temporary interruption of a certain client, will save the temporary information related to the client in the timer time (such as the current protocol status of the client and the currently operating folder, etc.), after the underlying link is restored. After the service server receives the re-login request of the same client, it can identify that the subsequent login request is a "recovery" request, and then the previously saved temporary information about the client is matched with the newly established link , thus ensuring the user experience of the user's business continuity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station detects a fault in the channel between the base station and server to include the device has saved parameter which is utilize to establish a new link. The motivation to combine is thus ensuring the continuity of service between the end points. 
However, Lu discloses the client device doing the functions not a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan in view of Lu to include the obvious concept for a client device to be substituted with a base .
Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Lu and, further in view of Zhang (Pub. No. US 2017/0318483 A1)
Regarding claims 3 and 8, Yan fails to disclose before the obtaining the historical channel establishment parameter stored in the base station when it is detected that the operation and management channel already established between the base station and the OSS server is interrupted, the method further comprises: performing initialization of the base station, and establishing the connection of the operation and management channel between the base station and the OSS server based on a channel establishment parameter obtained in an initialization process; and when it is detected that the operation and management channel is successfully connected, storing, in the base station as the historical channel establishment parameter, the channel establishment parameter obtained in the initialization process.
Lu discloses before the obtaining the historical channel establishment parameter stored in the base station when it is detected that the operation and management channel already established between the client device and the OSS server is interrupted, (Step 103, After detecting that the service link is restored, the service client and the service server restore the working state before the service link is interrupted according to the saved current temporary information; interpreted the historical channel establishment parameter is stored before the established connection is interrupted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station detects a fault in the channel between the base station and server to include the device has saved parameter which is utilize to establish a new link. The motivation to combine is thus ensuring the continuity of service between the end points. 

Yan in view of Lu fails to disclose performing initialization of the base station, and establishing the connection of the operation and management channel between the base station and the OSS server based on a channel establishment parameter obtained in an initialization process; and when it is detected that the operation and management channel is successfully connected, storing, in the base station as the historical channel establishment parameter, the channel establishment parameter obtained in the initialization process.
	Zhang discloses performing initialization of the base station, (See ¶0077, the base station loads the base station software and configuration data) and establishing the connection of the operation and management channel between the base station and the OSS server based on a channel establishment parameter obtained in an initialization process; (See ¶0071, The base station establishes an IP link with the network management system according to the IP address returned by the network management system; and loads base station software and configuration data according to information acquired from the network management system; See ¶0072, After the loading is completed, if the base station is successfully started, the base station may successfully establish a maintenance link with the network management system) and when it is detected that the operation and management channel is successfully connected, (See ¶0149, in an initial state, a base station and a network management system operate normally and communicate normally) storing, in the base station as the historical channel establishment parameter, the channel establishment parameter obtained in the initialization (See ¶0149, Correction information of the base station, including a unique identification of the base station, an IP address of the base station, a correct software release of the base station, correct configuration data of the base station and the like, is stored in a base station information table at a network management system side)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yan in view of Lu to include the parameters are saved at initialization when the connection is established. The motivation to combine is base station automatically performs system recovery and is connected to a network management system to avoid the situation that personnel need to go to the base station to perform processing when disconnection of the base station, therefore the maintenance efficiency is improved and the consumption of labor and time is reduced. (See ¶010).
Regarding claims 4 and 9, Yan fails to disclose the obtaining a historical channel establishment parameter stored in the base station when it is determined there is a connection exception on the operation and management channel comprises: obtaining the historical channel establishment parameter stored in the base station when it is detected that the base station cannot obtain, in an initialization process, a channel establishment parameter required for establishing the operation and management channel, or that the base station cannot successfully establish the operation and management channel with the OSS server by using a currently already configured channel establishment parameter.
Lu discloses the obtaining a historical channel establishment parameter stored in the client device when it is determined there is a connection exception on the operation and management channel comprises: (Step 103, After detecting that the service link is restored, the service client and the service server restore the working state before the service link is interrupted according to the saved current temporary information; interpreted the historical channel establishment parameter is stored before the established connection is interrupted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station detects a fault in the channel between the base station and server to include the device has saved parameter which is utilize to establish a new link. The motivation to combine is thus ensuring the continuity of service between the end points. 
However, Lu discloses the client device doing the functions not a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan in view of Lu to include the obvious concept for a client device to be substituted with a base station to have same functions. A person of ordinary skill in the art would have recognized that recovery from a channel failure would work the same manner and lead to same results, whether this is performed by a base station or by another device in the network.
Yan in view of Lu fails to disclose obtaining the historical channel establishment parameter stored in the client device when it is detected that the base station cannot obtain, in an initialization process, a channel establishment parameter required for establishing the operation and management channel, or that the base station cannot successfully establish the operation and management channel with the OSS server by using a currently already configured channel establishment parameter
Zhang discloses obtaining the historical channel establishment parameter stored in the base station(See ¶0143, the base station information may also be saved in the self-recovery service module 103 in advance in forms of files, tables and the like, or be saved at other locations from which the information can be acquired; See ¶0138, a tool necessary for network element self-recovery, a correct software release of the network element and information such as configuration data) when it is detected that the base station cannot obtain, in an initialization process, a channel establishment parameter required for establishing the operation and management channel, or that the base station cannot (See ¶0150, the link interruption detection module at the base station side is an underlying module, and normal operation of the link interruption detection module can be guaranteed, and when the link interruption detection module detects that a link between the base station and the network management system is interrupted over a designated time length, the link interruption detection module interrupts a current standard start process of the base station and triggers to start a self-recovery module at the base station side)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yan in view of Lu to include the parameters are saved at initialization when the connection is established. The motivation to combine is base station automatically performs system recovery and is connected to a network management system to avoid the situation that personnel need to go to the base station to perform processing when disconnection of the base station, therefore the maintenance efficiency is improved and the consumption of labor and time is reduced. (See ¶010).
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Pub. No. US 2009/0022058 A1)- detecting the fault causes of the local data transmission equipment, sending the detected fault causes and important state information of the local data 
He et al. (EP 2892274 A1)- a fault recovery method for an operation maintenance channel, including detecting whether an operation maintenance channel OMCH between a network management terminal and a base station is normal; and if the operation maintenance channel OMCH is abnormal, controlling a base station controller to deliver a reset instruction to the base station through a service channel bearing service functions Traffic Functions, so that the base station performs a reset operation after receiving the reset instruction. With the embodiments of the present invention, when the operation maintenance channel is faulty, a base station controller is controlled to deliver a reset instruction to the base station through a service channel bearing service functions, so that the base station restores a normal function of the operation maintenance channel.
Zhang et al. (Pub. No. US 2015/0341189 A1)- The DHCP server receives the DHCP request from the base station, searches, according to the ESN number in the DHCP request, for an OM IP address corresponding to the ESN number, and if the OM IP address is found, sends a DHCP response message to the base station, where the DHCP response message includes: an OM IP address; and if the OM IP address is not found, skips sending the DHCP response message. After receiving the DHCP response message, the base station parses the DHCP response message to obtain the OM IP address, and establishes an OM IP address connection to a management channel of the wireless network manager by using the OM IP address. The network manager delivers a complete configuration of the base station through the channel, where the complete configuration may specifically include: a service, a signaling IP, quality of service (English: quality of service, QoS for short), and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472